                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        G & G CLOSED CIRCUIT EVENTS, LLC,
                                   8                                                         Case No. 5:18-cv-01103-EJD
                                                       Plaintiff,
                                   9                                                         ORDER GRANTING MOTION FOR
                                                v.                                           DEFAULT JUDGMENT; ADOPTING AS
                                  10                                                         MODIFIED REPORT AND
                                        JUAN BUSTOS ZAPATA,                                  RECOMMENDATION; GRANTING IN
                                  11                                                         PART MOTION FOR DE NOVO
                                                       Defendant.                            DETERMINARION
                                  12
Northern District of California




                                                                                             Re: Dkt. Nos. 33, 42, 46
 United States District Court




                                  13
                                              Presently before the Court is Plaintiff’s Second Motion for Default Judgment, the
                                  14
                                       Magistrate Judge’s Report and Recommendation to Grant in Part and Deny in Part the Motion for
                                  15
                                       Default Judgment (the “Report and Recommendation”), and Plaintiff’s Motion for De Novo
                                  16
                                       Determination (the “Motion”). Defendant did not file any objections to the Report and
                                  17
                                       Recommendation and has not otherwise appeared. Plaintiff timely filed the Motion seeking de
                                  18
                                       novo determination of the Magistrate Judge’s recommendations that $1,000 be awarded in
                                  19
                                       statutory damages and that no enhanced damages be awarded. These matters are suitable for
                                  20
                                       resolution without oral argument under Civil Local Rule 7-1(b).
                                  21
                                              The Court has reviewed Plaintiff’s Complaint, Motion for Default Judgment and
                                  22
                                       supporting documents, and the Report and Recommendation. Those documents set forth the facts,
                                  23
                                       so the Court does not recount them here, other than to note that this case involves the unlicensed
                                  24
                                       broadcast of a closed-circuit event in violation of Title 47 U.S.C. Section 605. The Magistrate
                                  25
                                       Judge recommended the following award to Plaintiff: $1,000 in statutory damages, no enhanced
                                  26
                                       damages, $3,200 in damages for conversion, $9,789.29 in fees and costs. The Court finds that the
                                  27

                                  28   Case No.: 5:18-cv-01103-EJD

                                                                                         1
                                   1   Report and Recommendation is not clearly erroneous or contrary to law except to (1) the

                                   2   recommended award of statutory damages and (2) the denial of enhanced damages, which are

                                   3   challenged by Plaintiff. The Court now reviews those two determinations de novo. 28 U.S.C.

                                   4   § 636(b)(1).

                                   5           Plaintiff challenges the recommended award of $1,000 in statutory damages. Section 605

                                   6   authorizes damages of “not less than $1,000 or more than $10,000, as the court considers just.” 47

                                   7   U.S.C. § 605(e)(3)(C)(i)(II). “A traditional method of determining statutory damages [under

                                   8   Section 605] is to estimate either the loss incurred by the plaintiff or the profits made by the

                                   9   defendants.” Joe Hand Promotions, Inc. v. Ho, 2009 WL 3047231, at *1 (N.D. Cal. Sept. 18,

                                  10   2009) (citation and quotation omitted). Plaintiff’s inspector indicated that Defendants’

                                  11   establishment has a capacity of more than 110 people. Dkt. 17-3. Plaintiff submitted evidence

                                  12   that it charged $3,200 for establishments with capacity of between 101-200 patrons. Dkt. 33-3.
Northern District of California
 United States District Court




                                  13   The Court finds $3,200 in statutory damages to be appropriate here.

                                  14          Plaintiff argues that the Court should award enhanced damages of $10,000. If a court finds

                                  15   that violations of Section 605 were willfully committed “for purposes of direct or indirect

                                  16   commercial advantage or private financial gain” then the court may enhance damages at its

                                  17   discretion. 47 U.S.C. § 605(e)(3)(C)(ii). When considering whether to enhance damages, courts

                                  18   in this district often consider whether the defendant “(1) advertised the broadcast of the Program

                                  19   to entice a larger crowd, (2) charged a cover to enter the establishment, or (3) charged a premium

                                  20   for food and drinks on the night the broadcast was shown.” J & J Sports Prods., Inc. v. Herrera,

                                  21   2011 WL 643413, at *4 (E.D. Cal. Feb. 17, 2011); see also J & J Sports Prods., Inc. v.

                                  22   Concepcion, 2011 WL 2220101, at *4 (N.D. Cal. June 7, 2011). Plaintiff does not attempt to

                                  23   show that any of these factors have been met, but rather, argues that “it is established by case law

                                  24   that unlawful broadcasts such as those at issue herein are committed willfully and for purposes of

                                  25   financial gain.” Dkt. 46 at 7. Such a rule would render the above factors obsolete and strip courts

                                  26   of their statutory discretion. Because Plaintiff makes no showing that an enhancement is

                                  27   warranted as to these particular defendants and this specific violation, the court declines to

                                  28   Case No.: 5:18-cv-01103-EJD

                                                                                          2
                                   1   enhance damages.

                                   2           Finally, Plaintiff argues that the Court should award more in damages in order to better

                                   3   deter future unlicensed broadcasts. The court finds that the statutory award of $3,200, the $3,200

                                   4   recommended in damages for conversion, plus the $9,789.29 recommended for in costs and fees to

                                   5   be a sufficient deterrent.

                                   6           For these reasons, the Court grants in part and denies in part Plaintiff’s Motion for Default

                                   7   Judgment, adopts the Report and Recommendation subject to the analysis and modification above,

                                   8   and grants the Motion to the extent that the Court increases the statutory damages, but denies the

                                   9   request to award enhanced damages. Plaintiff may recover $6,400 in damages, and $9,789.29 in

                                  10   costs and fees for a total of $16,189.29.

                                  11           IT IS SO ORDERED.

                                  12   Dated: August 18, 2019.
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-01103-EJD

                                                                                         3
